
Exhibit 10.1

 
 
FOURTH AMENDMENT TO
AMENDED AND RESTATED
EXECUTIVE EMPLOYMENT AGREEMENT


THIS FOURTH AMENDMENT to the Amended and Restated Executive Employment Agreement
between Daniel A. DeMatteo (“Executive”) and GameStop Corp. (the “Company”)
dated December 31, 2008 and amended April 5, 2010, June 2, 2010 and February 9,
2011 (such agreement, as amended, the “Employment Agreement”) is entered into on
March 1, 2013.


WHEREAS, the parties desire to modify the Employment Agreement as provided
below.


NOW, THEREFORE, the parties hereby agree that the Employment Agreement is
modified as follows:
 
1.           Term of Employment.  The term of Executive’s employment under the
Employment Agreement shall continue through June 2, 2013, unless terminated
earlier in accordance with Section 4 of the Employment Agreement.
 
2.           Miscellaneous.  Except as modified by this Fourth Amendment, all
terms and conditions set forth in the Employment Agreement shall continue to
apply and remain unchanged and in full force and effect, and any reference in
the Employment Agreement to “this Agreement” shall mean the Employment
Agreement, as modified by this Fourth Amendment.


IN WITNESS WHEREOF, the Parties have executed this Fourth Amendment on the date
indicated above.


EXECUTIVE:



 /s/ Daniel A. DeMatteo
 

Daniel A. DeMatteo




THE COMPANY:


GAMESTOP CORP.
 

By:   /s/ Paul Raines
 

Name: Paul Raines
Title:  Chief Executive Officer



